Title: From Benjamin Franklin to John Jay, 2 June 1779
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy June 2. 1779.
I received a few Days since by way of St Eustatia, the Duplicate of a Letter you did me the honour to write to me of 3d Jany. But the Act of Congress of Decr 23d which you mention is not yet come to hand. Col Diricks whom the Secretary names to you called here in his way to Holland, and brought me a Recommendatory Letter from Govr. Trumbull; but neither himself nor that Letter mentioned anything of his Business in Holland except to see his Friends; so that I yet know nothing of the purport of that Act. The other of Jany 1st. is come to hand. Besides The Reasons given in it for deferring the Expedition to Canada, there is one that would weigh much with me, and that is our Want of a sufficient Quantity of hard Money. The Canadians are afraid of Paper and would never take the Congress Money. To enter a Country which you mean to make a Friend of, with an Army that must have occasion every Day for fresh Provision, Horses, Carriages Labour of every kind; having no acceptable Money to pay those that serve you; and to be obliged therefore, from the Necessity of the Case, to take that Service by Force, is the sure Way to disgust, offend, and by Degrees make Enemies of the whole People, after which all your Operations will be more Difficult, all your Motions discovered, and every endeavour used to have you driven back out of their Country.
I need not recommend the Chevalier de la Luzerne to the President of Congress. His publick Character will recommend him sufficiently to all the Respect and Consideration due to the Minister of so great and good a Prince as the King of France our Ally. I shall only mention that his private Character here is an excellent one, and that he is connected by Relation to some of the greatest and best People of this Country. I hope that his Residence with us will be made agreable to him. I have written largely to the Committee. By our last Advices from Holland, the English Interest diminishes there; and from England they write, that the daily Apprehensions of a War with Spain, begins to have a serious Effect in disposing People generally to wish for Peace. Great Preparations are making here in all the Sea-Ports; and this Summer will probably produce some important Action. With great Respect and Esteem, I have the honour to be, Sir Your most obedient and most humble Servant.
B Franklin
Honble. John Jay Esq.
 
Endorsed: Doct Franklin 2 June 1779 answ. 26 Sep 1779
